Case 6:19-cv-00537-ADA Document 23-6 Filed 01/21/20 Page 1 of 3




                     EXHIBIT 3
1/17/2020                 Case 6:19-cv-00537-ADA Document 23-6
                                                           Flights Filed 01/21/20 Page 2 of 3




              Round trip             1 passenger          Economy


                   San Francisco SFO                          Austin AUS                               Sun, Feb 2                 Thu, Feb 6



                           Bags             Nonstop             Airlines            Price           Times           Connecting airports             More




                   Track prices                                                                Date grid            Price graph             Nearby airports



              Best depa ing ights
              Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                     Sort by:



                            7:54 AM – 1:20 PM                              3h 26m               Nonstop                                   $133
                            United                                         SFO–AUS                                                   round trip



                            10:40 AM – 4:14 PM                             3h 34m               Nonstop                                   $133
                            United                                         SFO–AUS                                                   round trip



                            4:47 PM – 10:15 PM                             3h 28m               Nonstop                                   $133
                            United                                         SFO–AUS                                                   round trip




                            Prices are currently low — $84 cheaper than usual for your dates.                                         Details




              Other depa ing ights

                            1:30 PM – 7:01 PM                              3h 31m               Nonstop                                 $239
                            United                                         SFO–AUS                                                   round trip



                            8:50 AM – 2:25 PM                              3h 35m               Nonstop                                   $312
                            Alaska                                         SFO–AUS                                                   round trip



                            6:25 PM – 11:54 PM                             3h 29m               Nonstop                                   $312
                            Alaska                                         SFO–AUS                                                   round trip




            Hotels in Austin
            Nightly prices for 1 guest Feb 2–Feb 6                                                                                        Search for hotels

                                     JW Marriott                                        Omni Austin                                   Four Seasons
                                     Austin                                             Hotel at…                                     Hotel Austin
                         $413        4.6             (5257)                  $130       4.2             (2359)              $590      4.6                 (1654)




              Explore more destinations from San Francisco




https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0w…                                           1/2
1/17/2020               Case 6:19-cv-00537-ADA Document 23-6
                                                         Flights Filed 01/21/20 Page 3 of 3




                       Ads         JustFly         CheapTickets         Priceline        Expedia        CheapOair        eDreams




                     Flights          Language · English             Country · United States            Currency · USD



            Find the cheapest and best flight for you.

            About Google       Privacy & Terms     Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0w…           2/2
